Citation Nr: 1432415	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-24 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for Type 2 diabetes mellitus with erectile dysfunction.

2.  Entitlement to an initial rating in excess of 30 percent for nephropathy with hypertension.


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active duty service from September 1959 to August 1962, from October 1963 to April 1975, and from April 1975 to June 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision which continued a 20 percent disability rating for Type 2 diabetes mellitus with erectile dysfunction and from an October 2009 rating decision which granted service connection for hypertension as secondary to Type 2 diabetes mellitus and assigned a combined 30 percent disability rating with nephropathy.

Although the Veteran has specifically challenged the rating assigned for hypertension (and not nephropathy), the Board notes that 38 C.F.R. § 4.115 addresses nephritis that originates from hypertension and provides that "separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis on account of the close interrelationships of cardiovascular disabilities."   As hypertension is listed in the criteria for rating renal dysfunction, granting a separate rating under these circumstances would constitute pyramiding, which under VA regulations is to be avoided.  See 38 C.F.R. § 4.14.  Accordingly, the Board will proceed with the issue as characterized on the preceding page.


FINDINGS OF FACT

1.  Prior to March 1, 2010, the Veteran's Type 2 diabetes mellitus did not require regulation of activities.

2.  As of March 1, 2010, the Veteran's Type 2 diabetes mellitus requires insulin, restricted diet, and regulation of activities.

3.  The Veteran's nephropathy with hypertension has caused constant albuminuria with some edema.



CONCLUSIONS OF LAW

1.  Prior to March 1, 2010, the criteria for a rating in excess of 20 percent for Type 2 diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic Code (Code) 7913 (2013).

2.  As of March 1, 2010, the criteria for an increased rating of 40 percent (but no higher) for Type 2 diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.119, Code 7913 (2013).

3.  The criteria for an initial rating of 60 percent (but no higher) for nephropathy with hypertension have been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 4.115a, Codes 7101, 7502 (2013).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As to the initial rating claim for nephropathy with hypertension, the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).   The notice that was provided in August 2007 prior to the grant of service connection for hypertension as secondary to Type 2 diabetes mellitus was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  Hartman v. Nicholson, 483 F.3d 1311 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  

As to increased rating claim, the VCAA requires only generic notice addressing the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A letter sent to the Veteran in December 2008 provided all essential notice.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that he is prejudiced by any notice defect.  

The Veteran's service treatment records (STRs), and VA and private treatment records, and supporting statements have been secured.  The RO arranged for VA diabetes examinations in January 2009 and March 2010, and VA hypertension examinations in August 2009 and March 2010.  The Board finds these examinations adequate, as the examiners noted all findings needed for consideration of the pertinent rating criteria.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of these claims.

The Merits of the Claims 

The present appeal involves the Veteran's claim that the severity of his service-connected Type 2 diabetes mellitus with erectile dysfunction, and his service-connected nephropathy with hypertension warrant higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).   Consequently, the Board will evaluate the Veteran's Type 2 diabetes mellitus with erectile dysfunction as a claim for an increased rating, see Francisco v. Brown, 7 Vet. App. 55 (1994), and the Veteran's nephropathy with hypertension as a claim for a higher evaluation of the original award.  See Fenderson, 12 Vet. App. at 119.  Additionally, the Board notes that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation. Id. at 125; Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Increased Rating for Type 2 Diabetes Mellitus with Erectile Dysfunction

In this case, the Veteran's service-connected Type 2 diabetes mellitus with erectile dysfunction has been rated as 20 percent disabling.  

Pursuant to Code 7913, a 20 percent rating is assigned for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Code 7913 (2013).  A 40 percent rating is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.

A 60 percent rating is assigned when diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating is assigned when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Code 7913.  Id. at Note (1). 

The Board notes that "regulation of activities" is defined in Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-64, (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted.

According to his VA treatment records, the Veteran was placed on insulin in December 2008.  On January 2009 VA diabetes examination, the examiner noted that the Veteran was being seen at the clinic every two to three months for diabetic management.  He had no significant hypoglycemia.  Although the examiner did not specifically comment on regulation of activities, he noted that the Veteran participates in physical activities where he lives and that it had been recommended that the Veteran walk vigorously for 30 minutes at least every other day.  A January 2010 treatment record recommended that he watch his diet and do aerobic exercises as tolerated.

On March 2010 VA diabetes examination, the Veteran reported being on insulin and oral medication and being instructed to follow a restricted or special diet.  The examiner noted that the Veteran was also restricted in his ability to perform strenuous activities for fear of hypoglycemia.

Based on the above findings, the Board finds that staged ratings are warranted.  Prior to the March 2010 VA diabetes examination, there is no indication that the Veteran's diabetes required any regulation of activities.  Therefore, an evaluation in excess of 20 percent is not warranted prior to that period.

However, based on the results of the March 2010 VA examination, the Board finds that an increased evaluation of 40 percent is warranted from March 1, 2010 (date of examination) as the examiner noted a regulation of activities.  Accordingly, as of that date, the evidence of record shows that the Veteran's diabetes now requires insulin, restricted diet, and regulation of activities.

The Board also finds that a rating in excess of 40 percent is not warranted for any period.  The Veteran's contentions throughout this appeal have indicated that he met the criteria for a 40 percent rating.  The evidence does not show, nor does the Veteran contend, that he has had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  In other words, the evidence fails to show that a 60 percent disability rating is warranted. 

The Board has also considered whether there are compensable complications of diabetes to be evaluated separately.  In an October 2007 rating decision, the RO granted service connection for erectile dysfunction and assigned a noncompensable rating.  In a January 2008 rating decision, the RO granted the Veteran special monthly compensation based on loss of use of a creative organ due to his erectile dysfunction.  To the extent that the Veteran sought compensation for erectile dysfunction, the January 2008 rating decision provided such.  The Veteran has not indicated having other complications aside from erectile dysfunction, other than those for which service connection and compensable ratings have already been granted.  The evidence fails to show that the Veteran has any additional complications of his Type 2 diabetes mellitus that are compensable.

Initial Rating for Nephropathy with Hypertension

The Veteran's nephropathy with hypertension is presently rated 30 percent disabling.  He contends that his disability is more severe than is reflected in the current evaluations.

Pursuant to the general rating formula for diseases and injuries of the genitourinary system, an evaluation of chronic nephritis is rated as renal dysfunction.  38 C.F.R. § 4.71a, Code 7502.  A rating of 60 percent is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Code 7101.  38 C.F.R. § 4.115a.  A rating of 80 percent is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.   Id.  A rating of 100 percent is assigned for requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id. 

Pursuant to the general rating formula for diseases of the arteries and veins, an evaluation of 10 percent is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.71a, Code 7101.  An evaluation of 20 percent is assigned for diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  Id.  An evaluation of 40 percent is assigned for diastolic pressure predominantly 120 or more.  Id.  An evaluation of 60 percent is assigned for diastolic pressure predominantly 130 or more.  Id.  

Based on the evidence, the Board finds that the Veteran is entitled to a 60 percent rating, but no higher, for nephropathy with hypertension.  One way to obtain a 60 percent rating under Code 7502 is if renal dysfunction causes constant albuminuria with some edema.

According to a July 2005 VA treatment record, the Veteran complained of an ongoing problem with minor swelling in his ankles and feet; a diabetic urinalysis showed trace microalbumin.  Edema was noted in December 2005, February 2006, October 2007, and March 2010 VA treatment records.  On December 2007 VA diabetes examination, edema was noted and urinalysis revealed positive microalbumin.  Lab work ordered in September 2009 noted positive microalbumin.  
On October 2009 VA spine examination and on March 2010 VA hypertension and diabetes examinations, edema was noted.  On March 2010 VA genitourinary examination, urinalysis was positive for microalbumin.  

Although there are some VA treatment records indicating no edema, the Code only requires constant albuminuria and "some" edema.  Accordingly, and based on the foregoing, the Board concludes that a rating of 60 percent, but no higher, is warranted.

A rating in excess of 60 percent is not warranted for any period.  The Veteran's contentions throughout this appeal have indicated that he met the criteria for a 60 percent rating.  The evidence does not show, nor does the Veteran contend, that he has persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  In other words, the evidence fails to show that an 80 percent disability rating is warranted. 

Other Considerations

The Board has also considered whether referral of these claims for extraschedular consideration is indicated.  There is no objective evidence or allegation suggesting that the disability pictures presented by the Veteran's service-connected Type 2 diabetes mellitus with erectile dysfunction and service-connected nephropathy with hypertension are exceptional or that schedular criteria are inadequate.  The rating criteria reasonably describe and contemplate the symptoms and severity of the Veteran's disabilities and there are no manifestations (or impairments) not contemplated by the schedular criteria.  A higher rating is available under the schedular criteria for each service-connected disability; however, as discussed above, the criteria for such ratings are not met. Therefore, referral of these issues for consideration of an extraschedular rating is not necessary.   Thun v. Peake, 22 Vet. App. 111 (2008).   

Finally, an April 2010 rating decision mooted the Veteran's claim of entitlement to 
a total disability based on individual unemployability rating as the Veteran has been in receipt of a total (100%) rating since January 21, 2009.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Prior to March 1, 2010, entitlement to a rating in excess of 20 percent for service-connected Type 2 diabetes mellitus with erectile dysfunction is denied.  From March 1, 2010, entitlement to a rating of 40 percent (but no higher) for service-connected Type 2 diabetes mellitus with erectile dysfunction is granted.  To this extent, the appeal is granted, subject to the laws and regulations governing payment of VA monetary benefits.

Entitlement to a rating of 60 percent (but no higher) for service-connected nephropathy with hypertension is granted.  To this extent, the appeal is granted, subject to the laws and regulations governing payment of VA monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


